 


 HR 6894 ENR: Defense Production Act Extension and Reauthorization of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6894 
 
AN ACT 
To extend and reauthorize the Defense Production Act of 1950, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Defense Production Act Extension and Reauthorization of 2008. 
2.Extension of termination dateSection 717(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2166(a)) is amended by striking September 30, 2008 and inserting September 30, 2009. 
3.ReauthorizationSection 711(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2161(b)) is amended by striking 2008 and inserting 2009. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
